On APPLICATION POR REHEARING.
Fenner, J.
The facts affecting the only-question requiring reconsideration are few and simple. The evidence is brief and not even conflicting.
Watson, who had been co-tutor of his niece and step-daughter, had been managing her plantations during her minority, without any judi*623cial authority, through Allison & Co. as his factors, and had accumulated a debt of $5836 on an account kept in his own name, for which it is not even pretended Miss Watson was liable, and of even the existence of which it is not shown she knew.
After her emancipation in 1881, she and Watson came to New Orleans to negotiate a loan for $15,000, by mortgage on her plantations, from Shattuek & Hoffman.
Encountering delays in consummating the loan and being in evident need of some mules and supplies, Watson, alone, called on Allison & Co., and after other rejected propositions finally agreed with them that, if they would furnish certain mules and supplies, to be shipped that evening, Miss Watson would pay the amounts by shipments of cotton and out of proceeds of the Shattuek & Hoffman loan when completed; and would, in addition, give a letter authorizing Allison & Co. to charge to her account the amount due on the account of Watson.
The mules and supplies, amounting, with $100 cash advanced, to $868 10, were accordingly shipped the same day on the very boat on which Watson and Miss Watson were returning home. That evening, Peale, one of the partners of Allison & Co. went to the boat to get the promised letter, met Watson, who showed him the unsigned document, in these words: “Messrs. Allison & Co. — Gents: You will charge account of A. C. Watson to me, and oblige youiis respectfully.” They went back together to get Miss Watson’s signature.
Watson told her, in Peale’s presence, he had something he wanted her to sign. She inquired what it was he wanted her to sign. Thus far the three witnesses agree. Peale heard her ask the question, and says: “I remarked to her it showed business precaution on her part to learn what she was signing before doing so.”
Now, Miss Watson says Watson assured her “it was only for payment of some mules he was taking up on the boat.”
Watson states the same thing.
The testimony of Peale is singularly reticent on this point. He does not deny that any answer was made. He does not say that he did n’t hear the answer. He does not say what answer was made. He simply ignores the subject after stating Miss W.’s question and his remark upon it.
This is absolutely all there is in the record ón this subject, and it certainly establishes that the assumpsit of 'Watson’s large debt of $5836 was made by the young lady through error aiid misrepresentation.
There is not a word of evidence to show that Miss Watson ever knew that Watson owed such debt to Allison & Co., or any debt, unless for the mules and supplies shipped that day — and which she positively swears was the account which she supposed and was told she was assuming by the letter.
*624Under this letter so given, Allison & Co. passed Watson’s account to debit of Miss W. Some few further advances were made. Cotton was shipped to them and credited to her. Watson, having authority from Miss W. to draw drafts on Shattuck & Hoffman, after the loan from them was consummated, gave Allison & Co. a sight draft, for $4000, which they received and credited — the final result being that the entire indebtedness remaining due them has been reduced to $2520, and instead of having suffered by acting on the letter of Miss W., given through error and fraud, they have been benefited to the extent of several thousand dollars.
Principles of estoppel, therefore, have no application; at least so far as their claim for the balance remaining due is concerned.
As to the alleged ratification of the transaction by subsequent conduct, the sole act relied on is the payment of the $4000 by a sight draft on Shattuck & Hoffman, as to which the only evidence affecting her is her own statement that some time after this transaction, “Mr. A. C. Watson told me ho had taken $4000 of the money I got from Shattuck & Hoffman and paid it to Hugh Allison & Co.”
There is not another solitary word of evidence in the record that I can find connecting Miss Watson with this payment, except that it was included in the compromise with Shattuck & Hoffman, which is not significant, because Watson’s authority to draw on them was general and undisputed, and of course she was bound by his draft, for whatever purposes.
As a ratification, these acts are entirely wanting in the essential element of proof that they were done with the knowledge of the facts, of the error and deception which had been practiced, and-with the intent to ratify.
She had never received any accounts of any kind from Allison & Co. She had had nothing to do with the management of her business, which had remained in the hands of Watson. She was as ignorant as a child about these transactions. She may have supposed that as much as $4000 was due on her own business. She may have inferred that Watson had used her money for his own benefit and might not have objected thereto. But there is nothing to show that, with knowledge of the deception and of the large debt with which she had been charged, she ever consented or. intended to ratify that charge and to make herself, liable, not only to the' extent of the $4000 paid, but for. the large balance now claimed against her.
I, therefore^ think that justice has not been done' and that a. rehearing should be granted.
Todd, J., concurs in this opinion.